Exhibit 10.1
 
LOAN AND SECURITY AGREEMENT




This Loan and Security Agreement (this “Agreement”) is made as of this 28th day
of December, 2010, by United eSystems, Inc., a Nevada corporation, (the
“Debtor”), for the benefit of Robert J. Sorrentino, an individual residing in
the State of Florida (the “Creditor”).


WHEREAS, the Debtor has requested the Creditor to extend to the Debtor a loan in
the principal amount of Five Hundred Thousand Dollars and No Cents
($500,000.00).


WHEREAS, the Creditor is willing to make such loan to the Debtor upon the terms
and conditions set forth in this Agreement.


NOW, THEREFORE, in consideration of the premises, covenants and agreements set
forth below, and the mutual benefits to be derived from this Agreement, and
other good and valuable consideration, the parties hereto agree as follows:


ARTICLE I
Definitions


As used in this Agreement, all exhibits, appendices and schedules hereto, and in
any other Loan Documents made or delivered pursuant to this Agreement, the
following terms will have the meanings given such terms in this Article I or in
the provisions, sections or recitals herein:


1.1           “Collateral” shall have the meaning set forth in Section 3.1 of
this Agreement.


1.2           “Default Rate”  shall have the meaning set forth in Section 2.6 of
this Agreement.


1.3           “Event of Default” shall have the meaning set forth in Section 6.1
of this Agreement.


1.4           “Financing Statement” shall have the meaning set forth in Section
3.2 of this Agreement.


1.5           “Governmental Authority” shall mean the government of the United
States of America, any other nation or any political subdivision thereof,
whether state or local, and any agency, authority, instrumentality, regulatory
body, court, central bank or other entity exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions of or
pertaining to government.


1.6           “Interest Rate” shall have the meaning set forth in Section 2.3 of
this Agreement.

 
1

--------------------------------------------------------------------------------

 



1.7           “Loan” shall have the meaning set forth in Section 2.1 of this
Agreement.
 
1.8           “Loan Documents” shall mean this Agreement, the Note, and the
other agreements, instruments and documents evidencing, securing, governing,
guaranteeing or pertaining to the Loan.
 
1.9           “Material Adverse Effect” shall mean a material adverse effect on
(i) the business, assets, property, operations, condition (financial or
otherwise) or prospects, of a Debtor (individually or taken as a whole),
(ii) the ability of a Debtor to pay or perform the Indebtedness, (iii) any of
the rights of or benefits available to the Creditor under the Loan Documents, or
(iv) the validity or enforceability of the Loan Documents.


1.10           “Note” shall have the meaning set forth in Section 2.2 of this
Agreement.


1.11           “Obligations” shall mean all indebtedness, liabilities and other
obligations of the Debtor to the Creditor, whether under or in connection with
this Agreement, the Note or any other documents or instruments related to this
Agreement, including, without limitation, all unpaid principal of the Note, all
interest (if any) that may accrue thereon, all fees and all other amounts
payable by the Debtor to the Creditor thereunder or in connection therewith.


1.12           “Senior Debt” shall have the meaning set forth in Section 7.1 of
this Agreement.


1.13           “Senior Lender” shall have the meaning set forth in Section 7.1
of this Agreement.


1.14           “Senior Loan Documents” shall have the meaning set forth in
Section 7.2 of this Agreement.


1.15           “UCC” shall mean the Uniform Commercial Code as the same may,
from time to time, be in effect in the State of Louisiana or Mississippi;
provided, however, in the event that, by reason of mandatory provisions of law,
any or all of the attachment, perfection or priority of the security interest in
any Collateral is governed by the Uniform Commercial Code as in effect in a
jurisdiction other than the State of Louisiana or Mississippi, the term “UCC”
shall mean the Uniform Commercial Code as in effect from time to time in such
other jurisdiction for purposes of the provisions hereof relating to such
attachment, perfection or priority and for purposes of definitions related to
such provisions.




ARTICLE II
The Loan


2.1           The Loan and Promise to Repay.  Subject to the terms and
conditions set forth in this Agreement and the other Loan Documents, the
Creditor hereby agrees to

 
2

--------------------------------------------------------------------------------

 

lend to the Debtor an aggregate sum of FIVE HUNDRED THOUSAND DOLLARS AND NO
CENTS ($500,000.00) (the “Loan”).  The Debtor promises to pay the Creditor the
unpaid principal amount and interest on the unpaid balance as described herein.


2.2           Promissory Note.  The obligations of the Loan shall be evidenced
by this Agreement and a certain Promissory Note dated December­­ 29, 2010 made
by the Debtor to the order of the Creditor (the “Note”).


2.3           Calculation of Interest Rate.  The Note shall bear interest from
the issue date  (the “Interest Rate”) at the greater of (i) twelve percent (12%)
per annum or (ii) the 30-day LIBOR rate, as published in the Wall Street
Journal, plus 1,075 basis points.  The Interest Rate will change each time and
as of the date that the 30-day LIBOR rate changes.


2.4           Calculation and Schedule of Payments.  Commencing on January 29,
2011 and continuing to and including the same day of each month thereafter, to
and including December 29, 2013, the Debtor shall make monthly installments
consisting of principal and accrued interest.  Each monthly payment shall
consist of a payment equal to $13,888.89 plus the accrued interest that has
accrued on the outstanding balance from the month preceding the due date for
such payment based on the Interest Rate(s) applicable for that particular month.


2.5           Prepayment and Repayment.  The Note may be prepaid in full or in
part at any time without penalty, provided that the prepayment and all
repayments shall first be applied against late charges and other outstanding
fees, then against accrued interest, and lastly to unpaid principal.


2.6           Default Rate.  Upon the occurrence of an Event of Default (as
defined herein), the Loan shall accrue interest at a rate equal to the Interest
Rate plus 3% (the “Default Rate”)


ARTICLE III
Security


3.1           Security Interest.  As security for the payment and performance of
the Obligations, the Debtor hereby pledges, assigns, transfers, hypothecates and
sets over to the Creditor, and hereby grants to the Creditor a security interest
in, all of the Debtor’s right, title and interest in, to and under the following
property, wherever located and whether now existing or owned or hereafter
acquired or arising (collectively, the “Collateral”):  all accounts, accounts
receivable, contract rights, rights to payment, chattel paper, electronic
chattel paper, commercial tort claims, letter of credit rights and proceeds of
letters of credit, documents, securities (including, but not limited to, the
capital stock and/or membership interests of the Debtor’s subsidiaries), money
and instruments, and investment property, whether held directly or through a
securities intermediary, and other obligations of any kind owed to the Debtor;
all deposit accounts, and all funds and

 
3

--------------------------------------------------------------------------------

 

amounts therein; all inventory; all equipment; all general intangibles and other
personal property of the Debtor; and all proceeds, including insurance proceeds,
and supporting obligations of any and all of the foregoing.  This Agreement
shall create a continuing security interest in the Collateral that shall remain
in effect until terminated in accordance with this Agreement.


3.2           Financing Statement.  To the extent necessary to effectuate the
transactions contemplated by this Agreement, the Debtor will execute (if
requested by the Creditor) one or more financing statements pursuant to the UCC
(and any extensions or modifications thereof) (each a “Financing Statement”) and
any assignments in form satisfactory to the Creditor, and the Debtor hereby
appoints the Creditor its attorney-in-fact to execute any financing statements
and continuation statements, and to do, at the Creditor’s option, all acts and
things that are commercially reasonable to perfect and continue perfected the
security interest created by this Agreement.


ARTICLE IV
Representations and Warranties


4.1           Existence.  The Debtor hereby represents and warrants that it
(i) is duly organized, validly existing, and in good standing under the laws of
the jurisdiction of its organization; (ii) has all requisite power and authority
to own its assets and carry on its business as now being or as proposed to be
conducted; and (iii) is qualified to do business in all jurisdictions in which
the nature of its business makes such qualification necessary and where failure
to so qualify would have a Material Adverse Effect. Debtor has the power and
authority to execute, deliver, and perform its obligations under the Loan
Documents to which it is or may become a party.


4.2           Compliance with Laws.  The Debtor hereby represents and warrants
that it is not in violation of any law, rule, regulation, order, or decree of
any Governmental Authority or arbitrator, the violation of which could
reasonably be expected to have a Material Adverse Effect.


4.3           Location of Principal Place of Business.  The Debtor hereby
represents and warrants that its principal place of business is located at 2150
North Highway 190, Covington, Louisiana 70433.


ARTICLE V
Covenants


5.1           Preservation of Collateral.  So long as any of the Obligations
remain unsatisfied, the Debtor agrees that the Debtor shall do and perform all
reasonable acts that may be necessary and appropriate to maintain, preserve and
protect the Collateral.


5.2           Compliance with Law.  So long as any of the Obligations remain
unsatisfied, the Debtor agrees that the Debtor shall comply in all material
respects with all laws, regulations and ordinances, and all policies of
insurance, relating in a material way to the possession, operation, maintenance
and control of the Collateral.
 

 
4

--------------------------------------------------------------------------------

 

5.3           Notification of Change.  So long as any of the Obligations remain
unsatisfied, the parties agree that the Debtor shall give prompt written notice
to the Creditor of: (i) any change in the location of the Debtor’s principal
place of business; (ii) any change in its name; (iii) any changes in its
identity or structure in any manner which might make any financing statement
filed hereunder incorrect or misleading; and (iv) any change in its jurisdiction
of organization; provided that the Debtor shall not locate any of the Collateral
outside of the United States nor shall Debtor change its jurisdiction of
organization to a jurisdiction outside the United States.


5.4           Insurance.  So long as any of the Obligations remain unsatisfied,
the Debtor agrees that the Debtor shall carry and maintain in full force and
effect, at its own expense and with financially sound and reputable insurance
companies, insurance with respect to the Collateral in such amounts, with such
deductibles and covering such risks as is customarily carried by companies
engaged in the same or similar businesses and owning similar properties in the
localities where the Debtor operates.


5.5           Dividends or Distributions.  So long as any of the Obligations
remain unsatisfied, the Debtor agrees that the Debtor will not make any
distributions of any dividends or other property of the Debtor to any of its
equity holders, increase any salaries of the officers or directors of the Debtor
or the officers or directors of any of the Debtor’s subsidiaries, pay any
bonuses to the officers or directors of the Debtor or the officers or directors
of any of the Debtor’s subsidiaries, or make any other payments to any of the
officers or directors of the Debtor or the officers or directors of any of the
Debtor’s subsidiaries outside the ordinary course of business.


5.6           Other Indebtedness.  So long as any of the Obligations remain
unsatisfied, the Debtor agrees that the Debtor will not, without the written
consent of the Creditor, create, incur, assume or permit to exist any debt
except for the following:


 
(a)
The Loan created hereunder;



(b)        Other debts, including but not limited to loans, promissory
notes,  and lines of credit, existing and established prior to the date of this
Agreement, including, but not limited to, the Senior Debt (as defined below),
and as may be modified from time to time; and


 
(c)
Other obligations incurred in the ordinary course of business.



5.7           Restriction on the Repayment of Other Indebtedness.  To the extent
the Debtor is unable or otherwise fails to make a full payment to the Creditor
when it comes due, the Debtor hereby agrees to reduce the payments actually made
to all other creditors in proportion to the amount by which the Debtor is unable
to pay the Creditor.
 
 
5

--------------------------------------------------------------------------------

 


ARTICLE VI
Events of Default, Rights and Remedies


6.1           Events of Default.  Each of the following shall constitute an
“Event of Default” under this Agreement:


(a)           The failure of the Debtor to pay any payment hereunder within five
days of the date on which such payment is due;


(b)           The failure of the Debtor to timely perform or observe any
non-monetary term, covenant, condition or obligation contained in the Note, if
such failure remains uncured upon expiration of ten days after written notice
thereof is given by the Creditor to the Debtor;


(c)           The appointment of a receiver for the property of the Debtor, the
assignment for the benefit of creditors by the Debtor, or the commencement of
any proceedings under any bankruptcy or insolvency laws by or against the
Debtor;


(d)           Any representation or warranty by the Debtor under or in
connection with this Agreement, the Note or any other document shall prove to
have been incorrect in any material respect when made or deemed made; or


(e)           The failure of the Debtor to perform or observe any other term,
covenant or agreement contained in this Agreement on its part to be performed or
observed and any such failure shall remain unremedied for a period of 30 days
from the occurrence thereof (unless the Creditor reasonably determines that such
failure is not capable of remedy).


6.2           Remedies; Power of Attorney. Upon any Event of Default, the
Creditor shall have the right to pursue any of the following remedies
separately, successively or simultaneously.


(a)           In such event, the Creditor may pursue any remedy available at law
(including those available under the provisions of the UCC), or in equity to
collect, enforce or satisfy any Obligations then owing, whether by acceleration
or otherwise.


(b)           In such event, the Creditor may file suit and obtain judgment and,
in conjunction with any action, the Creditor may seek any ancillary remedies
provided by law, including levy of attachment and garnishment.


(c)           In such event, the Creditor may take possession of any the
Collateral if not already in its possession without demand and without legal
process.  Upon the Creditor’s demand, the Debtor will assemble and make the
Collateral available to the Creditor as they direct, and the Debtor grants to
the Creditor the right, for this purpose, to peaceably enter into or on any
premises where Collateral may be located.

 
6

--------------------------------------------------------------------------------

 


(d)           In such event, without taking possession, the Creditor may sell,
lease or otherwise dispose of the Collateral.


6.3           Proceeds from Sales. The cash proceeds actually received from the
sale or other disposition or collection of the Collateral, and any other amounts
received in respect of the Collateral the application of which is not otherwise
provided for herein, shall be applied to the payment of the Obligations.  Any
surplus thereof that exists after payment and performance in full of the
Obligations shall be promptly paid over to the Debtor or otherwise disposed of
in accordance with the UCC or other applicable law.  The Debtor shall remain
liable to the Creditor for any deficiency which exists after any sale or other
disposition or collection of the Collateral.


ARTICLE VII
Subordination to Senior Lender


7.1           Subordination.  The rights of the Creditor under this Agreement
are subject to, and subordinated to, the rights of Thermo Credit, LLC, a
Colorado limited liability company (the “Senior Lender”) until such time as the
Debtor has fully repaid all debts to and performed all obligations required by
the Senior Lender (the “Senior Debt”).


7.2           Covenants of the Creditor.  For so long as the Senior Debt remains
outstanding, the Creditor agrees as follows:


(a)           That the Senior Lender and the Company shall have complete freedom
to amend, modify, renew and extend the documents and instruments evidencing the
Senior Debt (the “Senior Loan Documents”).  Except as otherwise provided in this
Agreement, no amendment or modification of the Senior Loan Documents, no renewal
or extension of time for payment of the Senior Debt, no release or surrender of
any obligation or security for the Senior Debt, no delay in enforcement of any
right or obligation under the Senior Loan Documents nor any delay or omission in
exercising any right or power under the Senior Loan Documents, shall in any
manner impair or affect any of the Senior Lender’s rights or remedies under the
Senior Loan Documents or affect the priority of the lien of the Senior Loan
Documents;


(b)           That, except as otherwise provided in this Agreement, the benefits
and burdens of this Agreement are transferable to and enforceable by any person
to whom the Senior Lender may transfer or assign the Senior Debt or a portion
thereof;


(c)           That if the Senior Lender takes possession of the Collateral,
either directly or indirectly through a receiver, pursuant to the terms of the
Senior Loan Documents, all rents, issues and profits from the Collateral will be
applied first to the indebtedness under the Senior Loan Documents before
application to any indebtedness outstanding under the Note; and

 
7

--------------------------------------------------------------------------------

 

(d)           That, in the event the Senior Lender has consented to accept the
Collateral in lieu of foreclosure following default by the Company and provides
the Creditor with written notice of the Senior Lender’s intent and the
outstanding indebtedness due under the Senior Lender Loan (the “Senior Lender’s
Notice”), the Creditor shall within 30 days after delivery of the Senior
Lender’s Notice, either (i) cause the Collateral to be released from the lien of
the Note, on the condition that the Senior Lender agree to remit, directly to
the Creditor and within 30 days of the availability thereof, any proceeds
received by the Senior Lender from any sale of the Collateral in excess of the
amounts due and payable to the Senior Lender as a result of the Senior Debt, or
(ii) pay to the Senior Lender in certified funds or immediately available wire
transfer the full amount of the outstanding indebtedness due under the Senior
Lender Loan Documents.  Should the Creditor elect to pay off the Senior Lender
Loan, the Senior Lender will cooperate with the Creditor, at its request, in
assigning the Senior Loan Documents without recourse to the Creditor, but
provided that the Creditor shall execute and deliver to the Senior Lender such
indemnifications and assurances as the Senior Lender may reasonably require
regarding defaults by the Creditor, as lender, under the Senior Loan Documents
arising from and after the assignment to the Creditor of the Senior Loan
Documents.


ARTICLE VIII
Miscellaneous


8.1           No Waiver.   No delay or omission by the Creditor to exercise any
right or remedy accruing upon any Event of Default shall: (a) impair any right
or remedy; (b) waive any default or operate as acquiescence to the Event of
Default; or (c) affect any subsequent default of the same or of a different
nature.


8.2           Termination.  Upon payment and performance in full of all
Obligations, the security interests created by this Agreement shall terminate
and the Creditor shall promptly execute and deliver to the Debtor such documents
and instruments reasonably requested by the Debtor as shall be necessary to
evidence termination of all such security interests given by the Debtor to the
Creditor hereunder.


8.3           Notices.  The Creditor shall give the Debtor such notice of any
private or public sale as may be required by the UCC. All notices or other
communications hereunder shall be in writing (including by facsimile or e-mail
transmission) and mailed, sent or delivered to the respective parties hereto at
or to their respective addresses or facsimile numbers set forth below, or at or
to such other address or facsimile number as shall be designated by any party in
a written notice to the other parties hereto.  All such notices and other
communications shall be effective (i) if delivered by hand, when delivered;
(ii) if sent by mail, upon the earlier of the date of receipt or five business
days after deposit in the mail, first class; and (iii) if sent by facsimile or
e-mail transmission, when sent.


 
8

--------------------------------------------------------------------------------

 


IF TO THE DEBTOR:             United eSystems, Inc.
2150 North Highway 190,
Covington, Louisiana 70433
Fax: (800) 554-2074


IF TO THE CREDITOR:         Robert J. Sorrentino
3811 Hollow Crossing Drive
Orlando, Florida 32817
Fax: (609) 387-8850


8.4           Severability.  Should any provision of this Agreement be found to
be void, invalid or unenforceable by a court or panel of arbitrators of
competent jurisdiction, that finding shall only affect the provisions found to
be void, invalid or unenforceable and shall not affect the remaining provisions
of this Agreement.


8.5           Entire Agreement; Amendment.  This Agreement contains the entire
agreement of the parties with respect to the subject matter hereof and shall not
be amended except by the written agreement of the parties.


8.6           Governing Law. This Agreement shall be governed by, and construed
in accordance with, the law of the State of Louisiana, except as required by
mandatory provisions of law and to the extent the validity or perfection of the
security interests hereunder, or the remedies hereunder, in respect of any
Collateral are governed by the law of a jurisdiction other than Louisiana.


8.7           Counterparts.  This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute but one and the same agreement.




[Signatures on the next page.]



 
9

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement, as of
the date first above written.
 
 


 
THE DEBTOR:
United eSystems, Inc.
 


 




By: /s/ Walter Reid Green, Jr.
Walter Reid Green, Jr.
Chief Executive Officer






THE CREDITOR:










/s/ Robert J. Sorrentino
Robert J. Sorrentino
 

10